JONES, J.
The defendant in this case was convicted of one count of rape in the first degree and two counts of sodomy in the first degree. We do not choose to describe the details of the criminal acts this defendant committed upon his eight-year-old daughter.
Defendant was sentenced to three 20-year terms of imprisonment with a five-year minimum term of imprisonment on each count to run concurrently. Defendant challenges the five-year minimum terms imposed under ORS 144.110(1).
We restricted review in this case and the companion case, State v. Brown, 296 Or 458, 676 P2d 877 (1984), to the issue of whether the minimum sentences imposed under ORS 144.110(1) violated the proportionality requirement of the general purpose of our criminal code, ORS 161.025; Article I, Section 16, of the Oregon Constitution; or the Eighth Amendment to the United States Constitution. See, State v. Turner, 296 Or 451, 676 P2d 873 (1984).
We affirm the Court of Appeals.